DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 1/14/2020, 11/15/2021, and 5/9/2022 have been considered by the examiner.  
Examiner’s Amendment 
3.	 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
4.	Authorization for this examiner’s amendment was given in an interview with Elizabeth Richter on September 2, 2022. 
5.	The application has been amended as follows:
Claim 1 (Currently Amended):  A system consisting of a first floor treatment apparatus (1) in a form of a first floor cleaning apparatus that is exclusively guided manually within an environment by a user and a second floor treatment apparatus (2) in a form of a second floor cleaning apparatus that is exclusively operated automatically, wherein the second floor treatment apparatus (2) is designed for orienting and localizing itself within the environment, wherein the first floor treatment apparatus (1) is designed for detecting a movement path (3) of the first floor treatment apparatus (1) during a movement of the first floor treatment apparatus (1) that is manually guided by the user, as well as for transmitting information on the detected movement path (3) to the second floor treatment apparatus (2) by means of wireless communication, wherein the second floor treatment apparatus (2) is designed for receiving the information and for autonomously traveling along the movement path (3) within the environment based on the received information.
Claim 2 (Currently Amended):  The system according to claim 1, wherein the first floor treatment apparatus (1) is designed for detecting a floor treatment activity in a form of a cleaning activity carried out by the first floor treatment apparatus (1) during a user-guided movement of the first floor treatment apparatus (1), as well as for transmitting information on the floor treatment activity to the second floor treatment apparatus (2) by means of wireless communication, wherein the second floor treatment apparatus (2) is designed for receiving the information and for automatically carrying out the floor treatment activity.
Claim 3 (Currently Amended):  The system according to claim 2, wherein the first floor treatment apparatus (1) and the second floor treatment apparatus (2) have corresponding communication modules (4) for wireless communication of the information on the movement path (3) and/or the floor treatment activity.
Claim 4 (Currently Amended): The system according to claim 1, wherein the first floor treatment apparatus (1) has a detection device (5, 6, 7) selected from the following group: camera, laser scanner (19), floor sensor for detecting a type of surface to be treated, dirt sensor for detecting a type or degree of a dirt accumulation on the surface to be treated, sensor for determining a power of a driving motor, distance sensor, inertial sensor, time sensor and contact sensor.
Claim 5 (Currently Amended): The system according to claim 4, wherein the first floor treatment apparatus (1) and/or the second floor treatment apparatus (2) has an evaluation device (8) that is designed for determining at least one of the following types of information from the movement path (3) of the first floor treatment apparatus (1) in the environment, an environment map (9), a treatment status (10) of a section (11, 12) of the environment, a position of a treated section (11, 12), an untreated section and/or a section that is not accessible to the first floor treatment apparatus (1), the floor type, the type of dirt accumulation, the degree of dirt accumulation, an accessory suitable for use by the first floor treatment apparatus (1) for floor treatment purposes, 3D environment information and obstacle information.
Claim 6 (Currently Amended): The system according to claim 1, wherein the first floor treatment apparatus (1) has an actuation element (13) that can be actuated by the user and enables the user to mark sections (11, 12) of the environment stored in an environment map (9) and/or positions of the movement path (3) during a movement of the first floor treatment apparatus (1) and/or during a floor treatment activity.
Claim 7 (Currently Amended): The system according to claim 6, wherein the first floor treatment apparatus (1) is designed for transmitting information on the marked sections (11, 12) and/or positions to the second floor treatment apparatus (2), wherein the second floor treatment apparatus (2) has a control and evaluation device (8) that is designed for controlling a defined floor treatment activity of the second floor treatment apparatus (2) within the marked sections (11, 12) or at the marked position or for avoiding the marked sections (11, 12) or the position as a no-go area during  the floor treatment activity.
Claim 8 (Currently Amended):  The system according to claim 7, wherein the floor treatment activity of the second floor treatment apparatus (2) defined for the marked sections (11, 12) or the marked position differs from the floor treatment activity carried out by the first floor treatment apparatus (1) in the marked sections (11, 12) or at the marked position. 
Claim 9 (Currently Amended): The system according to claim 7, wherein the defined floor treatment activity of the second floor treatment apparatus (2) comprises intensive cleaning or gentle cleaning of the marked sections (11, 12) or the marked position.
Claims 10-11 (Previously Presented)
Claim 12 (Currently Amended):  A method for operating the system according to claim 1, wherein the first floor treatment apparatus (1) is exclusively guided manually within an environment by the user, wherein the second floor treatment apparatus (2) is exclusively operated automatically, and wherein the second floor treatment apparatus (2) orients and localizes itself within the environment, wherein the first floor treatment apparatus (1) detects the movement path (3) of the first floor treatment apparatus (1) during the movement of the first floor treatment apparatus (1) that is manually guided by the user and transmits information on the detected movement path (3) to the second floor treatment apparatus (2) by means of wireless communication, wherein the second floor treatment apparatus (2) receives the information and autonomously travels along the movement path (3) within the environment based on the received information, and/or wherein the first floor treatment apparatus (1) detects a floor treatment activity carried out by the first floor treatment apparatus (1) during the movement of the first floor treatment apparatus and transmits information on the floor treatment activity to the second floor treatment apparatus (2) by means of wireless communication, wherein the second floor treatment apparatus (2) receives the information and automatically carries out the floor treatment activity.

Reasons for Allowance
6.	Claims 1-12 are allowed.  
7.	The following is an examiner’s statement of reasons for allowance:  
8.	The closest prior art of record is Thorne et al. (PG Pub U.S 2019/0320866), Erkek et al. (PG Pub U.S 2018/0360282), Hackert et al. (PG Pub U.S 2018/0361569), and Scholten et al. (PG Pub U.S 2018/0344114). 
9.	Thorne teaches a system comprising of a first floor apparatus that is exclusively guided manually within an environment by a user and a second floor treatment apparatus that is exclusively operated automatically, wherein the second floor treatment apparatus is a robot vacuum cleaner and is designed for orienting and localizing itself within an environment, characterized in that wherein the first floor treatment apparatus is designed for detecting a movement path of the first floor treatment apparatus during a movement of the first floor treatment apparatus that is manually guided by a user, as well as for transmitting information on the detected movement path to the second floor treatment apparatus by means of wireless communication, wherein the second floor treatment apparatus is designed for receiving the information and for autonomously traveling along the movement path within the environment based on the received information. 
10.	Thorne fails to teach a system of claim 1 consisting of only these recited limitations wherein both the first and second treatment apparatus use vacuum cleaning as floor treatment. 
11.	Erkek teaches a system comprising of a first floor treatment apparatus that is exclusively guided manually within an environment by a user and a second floor treatment apparatus that is exclusively operated automatically, wherein the second floor treatment apparatus is designed for orienting and localizing itself within an environment, characterized in that wherein the first floor treatment apparatus is designed for detecting a movement path of the first floor treatment apparatus during a movement of the first floor treatment apparatus that is manually guided by a user. 
12.	Erkek fails to teach wherein the first floor is designed for transmitting information on the detected movement path to the second floor treatment apparatus by means of wireless communication, wherein the second floor treatment apparatus is designed for receiving the information and for autonomously traveling along the movement path within the environment based on the received information. 
13.	Hackert teaches a system comprising of a first floor treatment apparatus that is exclusively guided manually within an environment by a user and a second floor treatment apparatus that is exclusively operated automatically, wherein the second floor treatment apparatus is designed for orienting and localizing itself within an environment, characterized in that wherein the first floor treatment apparatus is designed for detecting a movement path of the first floor treatment apparatus during a movement of the first floor treatment apparatus that is manually guided by a user. 
14.	Hackert fails to teach fails to teach wherein the first floor is designed for transmitting information on the detected movement path to the second floor treatment apparatus by means of wireless communication, wherein the second floor treatment apparatus is designed for receiving the information and for autonomously traveling along the movement path within the environment based on the received information.
15.	Scholten teaches a system comprising of a first floor treatment apparatus and a second floor treatment apparatus that is exclusively operated automatically, wherein the second floor treatment apparatus is designed for orienting and localizing itself within an environment, characterized in that wherein the first floor treatment apparatus is designed for detecting a movement path of the first floor treatment apparatus during a movement of the first floor treatment apparatus, as well as for transmitting information on the detected movement path to the second floor treatment apparatus by means of wireless communication, wherein the second floor treatment apparatus is designed for receiving the information and for autonomously traveling along the movement path within the environment based on the received information. 
16.	Scholten fails to teach a system consisting of a first floor treatment apparatus that is exclusively guided manually within an environment by a user.  
17.	Thus, the prior art of record does not fairly teach or suggest a system as in the context of claim 1.
Conclusion
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRADHUMAN PARIHAR whose telephone number is (571)270-1633. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 5712721303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PRADHUMAN PARIHAR/Examiner, Art Unit 1714
/MIKHAIL KORNAKOV/Supervisory Patent Examiner, Art Unit 1714